
	
		II
		110th CONGRESS
		1st Session
		S. 796
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Mr. Bunning (for
			 himself, Ms. Stabenow,
			 Mr. Bayh, Ms.
			 Snowe, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title VII of the Tariff Act of
		  1930 to provide that exchange-rate misalignment by any foreign nation is a
		  countervailable export subsidy, to amend the Exchange Rates and International
		  Economic Policy Coordination Act of 1988 to clarify the definition of
		  manipulation with respect to currency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Currency Act of
			 2007.
		ISubsidies and Product-Specific Safeguard
			 Mechanism
			101.FindingsCongress makes the following
			 findings:
				(1)The economy and national security of the
			 United States are critically dependent upon a vibrant manufacturing and
			 agricultural base.
				(2)The good health of United States
			 manufacturing and agriculture requires, among other things, unfettered access
			 to open markets abroad and fairly traded raw materials and products in accord
			 with the international legal principles and agreements of the World Trade
			 Organization and the International Monetary Fund.
				(3)The International Monetary Fund, the G–8,
			 and other international organizations have repeatedly noted that exchange-rate
			 misalignment can cause imbalances in the international trading system that
			 could ultimately undercut the stability of the system, but have taken no action
			 to redress such misalignments and imbalances.
				(4)Since 1994, the People’s Republic of China
			 and other countries have repeatedly intervened in currency markets and taken
			 measures that have significantly misaligned the values of their currencies
			 against the United States dollar and other currencies.
				(5)This policy by the People’s Republic of
			 China, for example, has resulted in substantial undervaluation of the renminbi,
			 by up to 40 percent or more.
				(6)Evidence of this undervaluation can be
			 found in the large and growing annual trade surpluses of the People’s Republic
			 of China; substantially expanding foreign direct investment in China; and the
			 rapidly increasing aggregate amount of foreign currency reserves that are held
			 by the People’s Republic of China.
				(7)Undervaluation by the People’s Republic of
			 China and by other countries acts as both a subsidy for their exports and as a
			 nontariff barrier against imports into their territories, to the serious
			 detriment of United States manufacturing and agriculture.
				(8)(A)As members of both the World Trade
			 Organization and the International Monetary Fund, the People’s Republic of
			 China and other countries have assumed a series of international legal
			 obligations to eliminate all subsidies for exports and to facilitate
			 international trade by fostering a monetary system that does not tend to
			 produce erratic disruptions, that does not prevent effective
			 balance-of-payments adjustment, and that does not gain unfair competitive
			 advantage.
					(B)These obligations are most prominently set
			 forth in—
						(i)Articles VI, XV, and XVI of the GATT 1994
			 (as defined in section 2(1)(B) of the Uruguay Round Agreements Act
			 (19 U.S.C.
			 3501(1)(B));
						(ii)the Agreement on Subsidies and
			 Countervailing Measures (as described in section 101(d)(12) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(12)); and
						(iii)Articles IV and VIII of the International
			 Monetary Fund’s Articles of Agreement.
						(9)Under the foregoing circumstances, it is
			 consistent with the international legal obligations of the People’s Republic of
			 China and similarly situated countries and with the corresponding international
			 legal rights of the United States to amend relevant United States trade laws to
			 make explicit that exchange-rate misalignment by any country is actionable as a
			 countervailable export subsidy.
				102.Application of countervailing duties to
			 nonmarket economy countries
				(a)In generalSection 701(a)(1) of the Tariff Act of 1930
			 (19 U.S.C. 1671(a)(1)) is amended by inserting (including a nonmarket
			 economy country) after country each place it
			 appears.
				(b)Use of Alternate
			 MethodologiesSection
			 771(5)(E) of the Tariff Act of 1930 (19 U.S.C. 1677(5)(E)) is amended by adding
			 at the end the following: With respect to a nonmarket economy country,
			 for purposes of identifying and measuring a subsidy benefit described in clause
			 (i), (ii), (iii), or (iv), or otherwise conferred upon a recipient, the
			 administering authority shall use methodologies that take into account the
			 possibility that prevailing terms and conditions in that country might not be
			 available or might themselves be inappropriate benchmarks due to market
			 distortions. In such circumstances, unless it is demonstrated that the
			 nonmarket economy country’s prevailing terms and conditions practicably can be
			 adjusted to serve as appropriate benchmarks, the administering authority shall
			 use as benchmarks appropriate terms and conditions prevailing outside the
			 nonmarket economy country. When the party in possession of the information
			 necessary to identify and measure the benefit of a subsidy does not timely and
			 completely submit that information for the record, the administering authority
			 shall use for that purpose the facts otherwise available and shall, as
			 warranted, draw adverse inferences..
				(c)Adjustments For Export Price and
			 Constructed Export PriceSection 772(c)(1)(C) of the Tariff Act of
			 1930 (19 U.S.C.
			 1677a(c)(1)(C)) is amended by inserting before the end comma
			 the following: , whether the subject merchandise is from a country with
			 a market economy, a nonmarket economy, or a combination thereof.
				(d)Effective
			 DateThe amendments made by
			 subsections (a), (b), and (c) apply with respect to a countervailing duty
			 proceeding initiated under subtitle A of title VII of the Tariff Act of 1930
			 before, on, or after the date of enactment of this Act.
				(e)Antidumping Provisions Not
			 AffectedThe amendments made
			 by subsections (a), (b), and (c) shall not affect the status of a country as a
			 nonmarket economy country for the purposes of any matter relating to
			 antidumping duties under the Tariff Act of 1930.
				103.Clarification to include exchange-rate
			 misalignment as a countervailable subsidy under title VII of the Tariff Act of
			 1930
				(a)Amendments to Definition of Countervailable
			 Subsidy
					(1)Financial contributionSection 771(5)(D) of the Tariff Act of 1930
			 (19 U.S.C. 1677(5)(D)) is amended—
						(A)by redesignating clauses (i) through (iv)
			 as subclauses (I) through (IV), respectively;
						(B)by striking The term and
			 inserting (i) The term; and
						(C)by adding at the end the following:
							
								(ii)Exchange-rate misalignment (as defined in
				paragraph (5C)) constitutes a financial contribution within the meaning of
				subclauses (I) and (III) of clause
				(i).
								.
						(2)Benefit conferredSection 771(5)(E) of the Tariff Act of 1930
			 (19 U.S.C. 1677(5)(E)) is amended—
						(A)in clause (iii), by striking ,
			 and and inserting a comma;
						(B)in clause (iv), by striking the period at
			 the end and inserting , and; and
						(C)by inserting after clause (iv) the
			 following new clause:
							
								(v)in the case of exchange-rate misalignment
				(as defined in paragraph (5C)), if the price of exported goods in United States
				dollars is less than what the price of such goods would be without the
				exchange-rate
				misalignment.
								.
						(3)SpecificitySection 771(5A)(B) of the Tariff Act of
			 1930 (19 U.S.C. 1677(5A)(B)) is amended by inserting before the period at the
			 end the following: , such as exchange-rate misalignment (as defined in
			 paragraph (5C)).
					(b)Definition of Exchange-Rate
			 MisalignmentSection 771 of
			 the Tariff Act of 1930 (19 U.S.C. 1677) is amended by
			 inserting after paragraph (5B) the following new paragraph:
					
						(5C)Exchange-rate misalignment
							(A)In generalFor purposes of paragraphs (5) and (5A),
				the term exchange-rate misalignment means an undervaluation of a
				foreign currency as a result of protracted large-scale intervention by or at
				the direction of a governmental authority in the exchange market. Such
				undervaluation shall be found when the observed exchange rate for a foreign
				currency is below the exchange rate that could reasonably be expected for that
				foreign currency absent the intervention.
							(B)FactorsIn determining whether exchange-rate
				misalignment is occurring and a benefit thereby is conferred, the administering
				authority in each case—
								(i)shall consider the exporting
				country’s—
									(I)bilateral balance-of-trade surplus or
				deficit with the United States;
									(II)balance-of-trade surplus or deficit with
				its other trading partners individually and in the aggregate;
									(III)foreign direct investment in its
				territory;
									(IV)currency-specific and aggregate amounts of
				foreign currency reserves; and
									(V)mechanisms employed to maintain its
				currency at an undervalued exchange rate relative to another currency and,
				particularly, the nature, duration, and monetary expenditures of those
				mechanisms;
									(ii)may consider such other economic factors as
				are relevant; and
								(iii)shall measure the trade surpluses or
				deficits described in subclauses (I) and (II) of clause (i) with reference to
				the trade data reported by the United States and the other trading partners of
				the exporting country, unless such trade data are not available or are
				demonstrably inaccurate, in which case the exporting country's trade data may
				be relied upon if shown to be sufficiently accurate and trustworthy.
								(C)ComputationIn quantifying exchange-rate misalignment,
				the administering authority shall develop and apply an objective methodology
				that is consistent with widely recognized macroeconomic theory and shall rely
				upon governmentally published and other publicly available and reliable
				data.
							(D)Type of economyAn authority found to be engaged in
				exchange-rate misalignment may have either a market economy or a nonmarket
				economy or a combination
				thereof.
							.
				(c)Effective
			 DateThe amendments made by
			 this section apply with respect to a countervailing duty proceeding initiated
			 under subtitle A of title VII of the Tariff Act of 1930 before, on, or after
			 the date of enactment of this Act.
				104.Clarification to include exchange-rate
			 misalignment by the People’s Republic of China as a condition to be considered
			 with respect to market disruption under chapter 2 of title IV of the Trade Act
			 of 1974
				(a)Market Disruption
					(1)In generalSection 421(c) of the Trade Act of 1974 (19
			 U.S.C. 2451(c)) is amended by adding at the end the following new
			 paragraphs:
						
							(3)For purposes of this section, the term
				under such conditions includes exchange-rate misalignment (as
				defined in paragraph (4)).
							(4)(A)For purposes of this section, the term
				exchange-rate misalignment means an undervaluation of the
				renminbi as a result of protracted large-scale intervention by or at the
				direction of the Government of the People's Republic of China in the exchange
				market. Such undervaluation shall be found when the observed exchange rate for
				the renminbi is below the exchange rate that could reasonably be expected for
				the renminbi absent the intervention.
								(B)In determining whether exchange-rate
				misalignment is occurring, the Commission in each case—
									(i)shall consider the People’s Republic of
				China’s—
										(I)bilateral balance-of-trade surplus or
				deficit with the United States;
										(II)balance-of-trade surplus or deficit with
				its other trading partners individually and in the aggregate;
										(III)foreign-direct investment in its
				territory;
										(IV)currency-specific and aggregate amounts of
				foreign currency reserves; and
										(V)mechanisms employed to maintain its
				currency at an undervalued exchange rate relative to another currency and,
				particularly, the nature, duration, and monetary expenditures of those
				mechanisms;
										(ii)may consider such other economic factors as
				are relevant; and
									(iii)shall measure the trade surpluses or
				deficits described in subclauses (I) and (II) of clause (i) with reference to
				the trade data reported by the United States and the other trading partners of
				the People’s Republic of China, unless such trade data are not available or are
				demonstrably inaccurate, in which case the trade data of the People’s Republic
				of China may be relied upon if shown to be sufficiently accurate and
				trustworthy.
									(C)ComputationIn quantifying exchange-rate misalignment,
				the Commission shall develop and apply an objective methodology that is
				consistent with widely recognized macroeconomic theory and shall rely upon
				governmentally published and other publicly available and reliable
				data.
								.
					(b)Critical CircumstancesSection 421(i)(1) of the Trade Act of 1974
			 (19 U.S.C. 2451(i)(1)) is amended by inserting after subparagraph (B) the
			 following:
					
						If the petition alleges and
				reasonably documents that exchange-rate misalignment is occurring, such
				exchange-rate misalignment shall be considered as a factor weighing in favor of
				affirmative findings in subparagraphs (A) and
				(B)..
				(c)Standard for Presidential
			 ActionSection 421(k)(2) of
			 the Trade Act of 1974 (19 U.S.C. 2451(k)(2)) is amended by
			 adding at the end the following new sentence: If the Commission makes an
			 affirmative determination that exchange-rate misalignment is occurring, the
			 President shall consider such exchange-rate misalignment as a factor weighing
			 in favor of providing import relief in accordance with subsection
			 (a)..
				(d)Modifications of ReliefSection 421(n)(2) of the Trade Act of 1974
			 (19 U.S.C. 2451(n)(2)) is amended by adding at the end the following new
			 sentence: If the Commission affirmatively determines that exchange-rate
			 misalignment is occurring, the Commission and the President shall consider such
			 exchange-rate misalignment as a factor weighing in favor of finding that
			 continuation of relief is necessary to prevent or remedy the market disruption
			 at issue..
				(e)Extension of ActionSection 421(o) of the Trade Act of 1974 (19
			 U.S.C. 2451(o)) is amended—
					(1)in paragraph (1), by adding at the end the
			 following new sentence: If the Commission makes an affirmative
			 determination that exchange-rate misalignment is occurring, the Commission
			 shall consider such exchange-rate misalignment as a factor weighing in favor of
			 finding that an extension of the period of relief is necessary to prevent or
			 remedy the market disruption at issue.; and
					(2)in paragraph (4), by adding at the end the
			 following new sentence: If the Commission makes an affirmative
			 determination that exchange-rate misalignment is occurring, the President shall
			 consider such exchange-rate misalignment as a factor weighing in favor of
			 finding that an extension of the period of relief is necessary to prevent or
			 remedy the market disruption at issue..
					(f)Effective
			 DateThe amendments made by
			 this section apply with respect to an investigation initiated under chapter 2
			 of title IV of the Trade Act of 1974 before, on, or after the date of the
			 enactment of this Act.
				105.Prohibition on procurement by the
			 department of defense of certain defense articles imported from the People’s
			 Republic of China
				(a)Copy of Petition, Request, or Resolution To
			 Be Transmitted to the Secretary of DefenseSection 421(b)(4) of the Trade Act of 1974
			 (19 U.S.C. 2451(b)(4)) is amended by inserting , the Secretary of
			 Defense after , the Trade Representative.
				(b)Determination of Secretary of
			 DefenseSection 421(b) of the
			 Trade Act of 1974 (19 U.S.C. 2451(b)) is amended by adding at the end the
			 following new paragraph:
					
						(6)Not later than 15 days after the date on
				which an investigation is initiated under this subsection, the Secretary of
				Defense shall submit to the Commission a report in writing which contains the
				determination of the Secretary as to whether or not the articles of the
				People’s Republic of China that are the subject of the investigation are like
				or directly competitive with articles produced by a domestic industry that are
				critical to the defense industrial base of the United
				States.
						.
				(c)Prohibition on Procurement by the
			 Department of Defense of Certain Defense Articles
					(1)ProhibitionIf the United States International Trade
			 Commission makes an affirmative determination under section 421(b) of the Trade
			 Act of 1974 (19 U.S.C. 2451(b)), or a determination which the President or the
			 United States Trade Representative may consider as affirmative under section
			 421(e) of such Act (19 U.S.C. 2451(e)), with respect to articles of the
			 People’s Republic of China that the Secretary of Defense has determined are
			 like or directly competitive with articles produced by a domestic industry that
			 are critical to the defense industrial base of the United States, the Secretary
			 of Defense may not procure, directly or indirectly, such articles of the
			 People’s Republic of China.
					(2)WaiverThe President may waive the application of
			 the prohibition contained in paragraph (1) on a case-by-case basis if the
			 President determines and certifies to Congress that it is in the national
			 security interests of the United States to do so.
					106.Application to goods from Canada and
			 MexicoPursuant to article
			 1902 of the North American Free Trade Agreement and section 408 of the North
			 American Free Trade Agreement Implementation Act of 1993 (19 U.S.C. 3438),
			 the amendments made by sections 102, 103, and 206 of this Act shall apply to
			 goods from Canada and Mexico.
			IIInternational Monetary and Financial
			 Policy
			201.FindingsCongress makes the following
			 findings:
				(1)Since the Exchange Rates and International
			 Economic Policy Coordination Act of 1988 (22 U.S.C. 5302(3)) was enacted the
			 global economy has changed dramatically, with increased capital account
			 openness, a sharp increase in the flow of funds internationally, and an ever
			 growing number of emerging market economies becoming systemically important to
			 the global flow of goods, services, and capital. In addition, practices such as
			 the maintenance of multiple currency regimes have become rare.
				(2)Exchange rates among major trading nations
			 are occasionally manipulated or fundamentally misaligned due to direct or
			 indirect governmental intervention in the exchange market.
				(3)A major focus of national economic policy
			 should be a market-driven exchange rate for the United States dollar at a level
			 consistent with a sustainable balance in the United States current
			 account.
				(4)While some degree of surpluses and deficits
			 in payments balances may be expected, particularly in response to increasing
			 economic globalization, large and growing imbalances raise concerns of possible
			 disruption to financial markets. In part, such imbalances often reflect
			 exchange rate policies that foster fundamental misalignment of
			 currencies.
				(5)Currencies in fundamental misalignment can
			 seriously impair the ability of international markets to adjust appropriately
			 to global capital and trade flows, distorting trade flows and causing economic
			 harm to the United States.
				(6)The effects of a fundamentally misaligned
			 currency may be so harmful that it is essential to correct the fundamental
			 misalignment without regard to the purpose of any policy that contributed to
			 the misalignment.
				(7)In the interests of facilitating the
			 exchange of goods, services, and capital among countries, sustaining sound
			 economic growth, and fostering financial and economic stability, Article IV of
			 the International Monetary Fund's Articles of Agreement obligates each member
			 of the International Monetary Fund to avoid manipulating exchange rates in
			 order to prevent effective balance of payments adjustments or to gain an unfair
			 competitive advantage over other members.
				(8)The failure of a government to acknowledge
			 a fundamental misalignment of its currency or to take timely and effective
			 steps to correct such a fundamental misalignment, either through inaction or
			 mere token action, is a form of exchange rate manipulation and is inconsistent
			 with that government’s obligations under Article IV of the International
			 Monetary Fund’s Articles of Agreement.
				202.Amendments to definitionsSection 3006 of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5306) is
			 amended by adding at the end the following:
				
					(3)Fundamental misalignmentThe term fundamental
				misalignment means a material sustained disparity between the observed
				levels of an effective exchange rate for a currency and the corresponding
				levels of an effective exchange rate for that currency that would be consistent
				with fundamental macroeconomic conditions based on a generally accepted
				economic rationale.
					(4)Effective exchange rateThe term effective exchange
				rate means a weighted average of bilateral exchange rates, expressed in
				either nominal or real terms.
					(5)Generally accepted economic
				rationaleThe term
				generally accepted economic rationale means an explanation drawn
				on widely recognized macroeconomic theory for which there is a significant
				degree of empirical
				support.
					.
			203.Bilateral negotiationsSection 3004(b) of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5304(b))
			 is amended to read as follows:
				
					(b)Bilateral Negotiations
						(1)In generalThe Secretary of the Treasury shall analyze
				on an annual basis the exchange rate policies of foreign countries, in
				consultation with the International Monetary Fund, and consider whether
				countries—
							(A)manipulate the rate of exchange between
				their currency and the United States dollar for purposes of preventing
				effective balance of payments adjustments or gaining unfair competitive
				advantage in international trade; or
							(B)have a currency that is in fundamental
				misalignment.
							(2)Affirmative determinationIf the Secretary considers that such
				manipulation or fundamental misalignment is occurring with respect to countries
				that—
							(A)have material global current account
				surpluses; or
							(B)have significant bilateral trade surpluses
				with the United States,
							the Secretary of the Treasury shall
				take action to initiate negotiations with such foreign countries on an
				expedited basis, in the International Monetary Fund or bilaterally, for the
				purpose of ensuring that such countries regularly and promptly adjust the rate
				of exchange between their currencies and the United States dollar to permit
				effective balance of payments adjustments and to eliminate the unfair
				advantage.(3)ExceptionThe Secretary shall not be required to
				initiate negotiations if the Secretary determines that such negotiations would
				have a serious detrimental impact on vital national economic and security
				interests. The Secretary shall inform the chairman and the ranking minority
				member of the Committee on Banking, Housing, and Urban Affairs of the Senate
				and of the Committee on Financial Services of the House of Representatives of
				the Secretary’s
				determination.
						.
			204.Reporting requirementsSection 3005 of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5305) is
			 amended to read as follows:
				
					3005.Reporting requirements
						(a)Reports Required
							(1)In generalThe Secretary, after consulting with the
				Chairman of the Board, shall submit to Congress, on or before October 15 of
				each year, a written report on international economic policy and currency
				exchange rates.
							(2)Interim
				reportThe Secretary, after
				consulting with the Chairman of the Board, shall submit to Congress, on or
				before April 15 of each year, a written report on interim developments with
				respect to international economic policy and currency exchange rates.
							(b)Contents of ReportsEach report submitted under subsection (a)
				shall contain—
							(1)an analysis of currency market developments
				and the relationship between the United States dollar and the currencies of
				major economies and United States trading partners;
							(2)a review of the economic and financial
				policies of major economies and United States trading partners and an
				evaluation of the impact that such policies have on currency exchange
				rates;
							(3)a description of any currency intervention
				by the United States or other major economies or United States trading
				partners, or other actions undertaken to adjust the actual exchange rate of the
				dollar;
							(4)an evaluation of the factors that underlie
				conditions in the currency markets, including—
								(A)monetary and financial conditions;
								(B)foreign exchange reserve
				accumulation;
								(C)macroeconomic trends;
								(D)trends in current and financial account
				balances;
								(E)the size and composition of, and changes
				in, international capital flows;
								(F)the impact of the external sector on
				economic changes;
								(G)the size and growth of external
				indebtedness;
								(H)trends in the net level of international
				investment; and
								(I)capital controls, trade, and exchange
				restrictions;
								(5)a list of currencies of the major economies
				or economic areas that are manipulated or in fundamental misalignment and a
				description of any economic models or methodologies used to establish the
				list;
							(6)a description of any reason or circumstance
				that accounts for why each currency identified under paragraph (5) is
				manipulated or in fundamental misalignment based on a generally accepted
				economic rationale;
							(7)a list of each currency identified under
				paragraph (5) for which the manipulation or fundamental misalignment causes, or
				contributes to, a material adverse impact on the economy of the United States,
				including a description of any reason or circumstance that explains why the
				manipulation or fundamental misalignment is not accounted for under paragraph
				(6);
							(8)the results of any prior consultations
				conducted or other steps taken; and
							(9)(A)a list of each occasion during the
				reporting period when the issue of exchange-rate misalignment was raised in a
				countervailing duty proceeding under subtitle A of title VII of the Tariff Act
				of 1930 or in an investigation under section 421 of the Trade Act of
				1974;
								(B)a summary in each such instance of whether
				or not exchange-rate misalignment was found and the reasoning and data
				underlying that finding; and
								(C)a discussion regarding each affirmative
				finding of exchange-rate misalignment to consider the circumstances underlying
				that exchange-rate misalignment and what action appropriately has been or might
				be taken by the Secretary apart from and in addition to import relief to
				correct the exchange-rate misalignment.
								(c)Development of ReportsThe Secretary shall consult with the
				Chairman of the Board with respect to the preparation of each report required
				under subsection (a). Any comments provided by the Chairman of the Board shall
				be submitted to the Secretary not later than the date that is 15 days before
				the date each report is due under subsection (a). The Secretary shall submit
				the report after taking into account all comments
				received.
						.
			205.International financial institution
			 governance arrangements
				(a)Initial
			 ReviewNotwithstanding any
			 other provision of law, before the United States approves a proposed change in
			 the governance arrangement of any international financial institution, as
			 defined in section 1701(c)(2) of the International Financial Institutions Act
			 (22 U.S.C.
			 262r(c)(2)), the Secretary of the Treasury shall determine
			 whether any member of the international financial institution that would
			 benefit from the proposed change, in the form of increased voting shares or
			 representation, has a currency that is manipulated or in fundamental
			 misalignment, and if so, whether the manipulation or fundamental misalignment
			 causes or contributes to a material adverse impact on the economy of the United
			 States. The determination shall be reported to Congress.
				(b)Subsequent ActionThe United States shall oppose any proposed
			 change in the governance arrangement of any international financial institution
			 (as defined in subsection (a)) if the Secretary renders an affirmative
			 determination pursuant to subsection (a).
				(c)Further
			 ActionThe United States
			 shall continue to oppose any proposed change in the governance arrangement of
			 an international financial institution, pursuant to subsection (b), until the
			 Secretary determines and reports to Congress that the currency of each member
			 of the international financial institution that would benefit from the proposed
			 change, in the form of increased voting shares or representation, is neither
			 manipulated nor in fundamental misalignment.
				206.Nonmarket economy statusParagraph (18)(B)(vi) of section 771 of the
			 Tariff Act of 1930 (19 U.S.C. 1677(18)(B)(vi)) is amended by inserting before
			 the period at the end the following: , including whether the currency of
			 the foreign country has been identified pursuant to section 3005(b)(7) of the
			 Exchange Rates and International Economic Policy Coordination Act of 1988
			 (22 U.S.C.
			 5305(b)(7)) in any written report required by such section
			 3005(b)(7) during the 24-month period immediately preceding the month during
			 which the administering authority seeks to revoke a determination that such
			 foreign country is a nonmarket economy country.
			
